1
                                                                                 JS-6
2

3
                                                                                12/30/2019
4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   SAEED HESAMI, individually and on            )   Case No. CV 17-1418 FMO (PLAx)
     behalf of all others similarly situated,     )
12                                                )
                           Plaintiff,             )   JUDGMENT
13                                                )
                   v.                             )
14                                                )
     JPMORGAN CHASE BANK,                         )
15                                                )
                           Defendant.             )
16                                                )

17

18          Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement (“Order”), filed

19   contemporaneously with the filing of this Judgment, IT IS ADJUDGED THAT:

20          1. Plaintiff Saeed Hesami shall be paid a service payment of $5,000 in accordance with

21   the terms of the Settlement Agreement and the Order.

22          2. Class counsel shall be paid $462,500 in attorney’s fees, and $20,000 in costs in

23   accordance with the terms of the Settlement Agreement.

24          3. The Claims Administrator, Settlement Services Inc., shall be paid for its fees and

25   expenses in accordance with the terms of the Settlement Agreement.

26          4. The California Labor and Workforce Development Agency shall be paid $18,750

27   pursuant to the Settlement Agreement.

28          5. All class members who did not validly and timely request exclusion from the settlement
1    have released their claims, as set forth in the Settlement Agreement, against any of the released

2    parties (as defined in the Settlement Agreement).

3           6. Except as to any class members who have validly and timely requested exclusion, this

4    action is dismissed with prejudice, with all parties to bear their own fees and costs except as

5    set forth herein and in the prior orders of the court.

6    Dated this 30th day of December, 2019.

7

8                                                                       /s/
                                                                 Fernando M. Olguin
9                                                             United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
